Title: From Thomas Jefferson to Steuben, 10 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 10. 1781.

I received last night your favor of yesterday; and shall immediately dispatch an express to Genl. Weedon and recommend to him to attend to the measures necessary for the preservation of Mr. Hunter’s works. I have heard that he has with difficulty armed some four or five hundred men and means with them to join Genl. Nelson. I am really at a loss what to advise him. If he comes away with that force it may leave the neighborhood unable to protect Hunter’s works; and if he does not come, Genl. Nelson will not have a force sufficient to cover the country below him. I think therefore to leave him to act according to his discretion, recommending to him to send on his force if from a knowlege of circumstances he thinks a sufficient number can be armed and embodied to protect Hunter’s works; otherwise to remain there. Will it be in your power, if the enemy should point towards Williamsburg to have boats enough to throw hastily over a body of men to support Genl. Nelson? If you think of any thing better than what I have above proposed to write to Genl. Weedon be so good as to communicate it and I will by another express correct what is amiss.
I was misinformed as to the situation of Genl. Nelson. Colo. Nicholas, who had given me the information corrected it in his next letter. Genl. Nelson had been stationary at Holt’s forge on Chickahominy, but proposed to move yesterday to the Shipyard. I am not certainly informed of his force. Colo. Nicholas is with 300 militia at Malvorne hills. A party of 140 militia at Charles City court house were surprised by the enemy’s horse the night of the 8th. one killed, three or four badly wounded and some (I know not how many) taken. Colo. Fleming with 560. militia of Hanover and Goochland leave Manchester this morning to join you. They  are armed. I saw one 18. pounder set out from there at sunrise this morning. The carry-log for the other is not quite ready. The enemy remained at three o’clock P.M. yesterday at Westover and Barclay their former encampment. I cannot conceive what has kept them there so long.
I am with great esteem Sir your most obedt. servt.,

Th: Jefferson

